Citation Nr: 0607032	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-17 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for back and lower 
extremity joint pain as secondary to service-connected 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right arm disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel

INTRODUCTION

The veteran had active service from November 1976 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 1998 rating decision denied the benefits 
sought on appeal.  The veteran perfected an appeal of that 
determination.

The veteran indicated in his June 1999 substantive appeal 
that he desired a Travel Board Hearing.  A May 2000 RO letter 
informed the veteran that his hearing was rescheduled for 
July 25, 2000.  The veteran failed to appear for his hearing.  
Thus, the hearing request is deemed to be withdrawn.  See 
38 C.F.R. § 20.702 (2005).

In April 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on the 
veteran's behalf in January 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a back disorder and lower extremity joint pain are not 
related to a service-connected disability.

3.  The evidence submitted since the August 1994 Board 
decision, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for 
entitlement to service connection for a right arm disorder.

4.  The veteran's bilateral pes planus manifests with mild 
symptoms.

5.  The competent evidence of record does not reflect that 
severe pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, has been more nearly 
approximated.


CONCLUSIONS OF LAW

1.  The veteran's back disorder and lower extremity joint 
pain are not proximately due to, the result of, or aggravated 
by, his service-connected bilateral pes planus.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).

2.  The August 1994 Board decision is final.  New and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a right arm disorder 
has not been received.  The claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The requirements for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of May 2004 and December 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection and an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the April 1999 and December 2001 
Statements of the Case (SOC), and Supplemental Statements of 
the Case (SSOC) of July 2003 and April 2005.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the July 2003 SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Secondary Service-Connection Claim

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In August 1997, the veteran applied for entitlement service 
connection for his back and lower extremities as secondary to 
his service-connected bilateral pes planus.  He asserted 
that, after several years, it dawned on him that somehow, his 
pes planus might be an aggravating cause.

The October 1997 VA examination report reflects that the 
veteran complained of pain in the anterior and lateral 
portion of his hips which made ambulation difficult.  He also 
complained of pain just above his hips in the back lumbar 
area.  Physical examination of the back and hips revealed no 
pathology.  Examination of the right knee revealed crepitus 
on movement and range of motion of 0 to 128 degrees.  
Dorsiflexion of the ankle was 20 degrees and plantar flexion 
was 40 degrees, both bilaterally.  The examiner rendered a 
diagnosis of pes planus.  The examiner opined that the 
examination of the back, hips, and knees did not demonstrate 
any overt abnormality directly related to the pes planus 
condition.

The examiner determined that there was no abnormality of the 
back, hips, and knees which was related to his service-
connected bilateral pes planus.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  38 C.F.R. § 3.310.


New and Material Evidence Claim

Service connection for a right arm disorder was denied by an 
August 1994 Board decision.  The veteran filed his 
application to reopen his previously denied claim in 1997.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Court has further held that, in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Id.; Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

A November 1988 rating decision denied entitlement to service 
connection for a right arm disorder.  The veteran perfected 
an appeal of that determination, and the Board, in a 1994 
decision, denied the appeal.  The claims file reflects no 
evidence of the veteran having appealed the Board decision, 
and it became final in accordance with applicable law and 
regulation.  See 38 C.F.R. § 20.1100.  The evidence of record 
which the Board considered is set forth below.

Service medical records show that in April 1979  the veteran 
received treatment for a bruised right elbow.  He was treated 
symptomatically.  A  November 1987 clinical entry reported 
treatment for right elbow pain of 18 hours duration.  It was 
reported that the injury occurred while playing basketball 
when the veteran threw a ball too hard.  Range of motion of 
the right arm was normal.  Grip strength was equal.  Deep 
tendon reflexes were normal as was circulation.  There was 
pain with palpation of the lateral epicondyle.  There was no 
edema or visible contusion.  Probable pulled tendon was the 
assessment.  The veteran was treated conservatively.

In February 1988 the veteran received treatment for right arm 
pain.  It was reported that he had indicated that he had had 
the problem previously and was given medication in the past.  
Objective findings revealed good range of motion of the right 
arm, without swelling or tenderness.  Possible elbow strain 
was diagnosed.  The veteran was treated conservatively and 
returned to duty.  In the March 1988 discharge report of 
medical history the veteran reported a history of swollen or 
painful joints, and a painful or trick shoulder or elbow.  
The discharge physical examination report was negative for 
any abnormalities of the upper extremities.

At an August 1988 VA physical examination the veteran 
complained of a right arm condition which had been diagnosed 
as either a pinched nerve or arthritis of the right elbow.  
Range of motion of the right elbow revealed extension to 0 
degrees; flexion was to 135 degrees; and supination and 
pronation were 90 degrees.  There was no pain on palpation of 
the epicondyle, olecranon, or radial head.  The diagnosis was 
healed lateral epicondylitis without complication or 
sequelae.  An 
X-ray of the right elbow was negative.

A VA physical examination was performed in March 1993.  It 
was reported that the veteran, in 1988, while playing 
basketball, had a sharp pain in his elbow which radiated to 
his shoulder.  It was indicated that he had been informed 
that he had an elbow strain.  He had occasional pain, but for 
the most part his elbow did not bother him.  Inspection of 
the veteran's right elbow was within normal limits.  There 
was full range of motion without crepitus.  Palpation was 
within normal limits.  The Tinel's sign at the elbow was 
negative.  The diagnosis was history of right elbow 
hyperextension injury without any evidence of functional 
deficit.

In December 1992 the veteran testified during a personal 
hearing that on a day-to-day basis, he did not receive much 
pain in his right elbow.  The veteran testified that if he 
were to take a screwdriver and screw head screws into a wall 
in a repetitive motion he would have pain in his elbow.  He 
averred that he would have problems with his elbow at least 2 
or 3 times a month.  The veteran reported that the problems 
with his elbows were caused by continuous bending of the 
elbow.  

The Board denied the claim because the right elbow injury in 
service was acute and resolved without disability, and there 
was no chronic right arm or elbow disorder shown.

The evidence submitted since the Board decision consists of 
the veteran's VA treatment records.  In conjunction with his 
claim, he submitted an August 1997 VA treatment report noting 
complaints of right wrist pain.  These records reflect 
various treatments for his wrist and the veteran providing a 
history of his in-service elbow symptomatology.  None of the 
treatment records associated with the claims file reflect any 
opinion or report to the effect that any right elbow/arm 
symptomatology is related to an in-service incident or is 
otherwise related to the veteran's active service.  In fact, 
a March 1993 VA outpatient report noted a history of a right 
elbow hyperextension injury without any evidence of 
functional deficit.  Thus, while the evidence was not 
considered in the prior decision, it does no more than 
reiterate that the veteran suffered a right elbow injury in 
service, a fact already considered by the 1994 Board 
decision.  As such, this evidence is cumulative in nature, 
and insufficient to reopen the claim.  Thus, the evidence is 
neither new nor material.  38 C.F.R. § 3.156(a) (2001).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for pes planus was established by a 
November 1988 rating decision.  He filed a claim for an 
increased rating in August 1997.

The October 1997 examination report reflects that the veteran 
wore arch supports for his bilateral pes planus, and the 
supports did provider relief.  The examiner observed the 
veteran's gait to be with flat feet.  Physical examination 
revealed no lesions or callus formation.  Pulses were intact 
throughout, and there was no edema of the feet.  His arch was 
somewhat present when he stood on his toes and while sitting.  
The flat feet were supple.

The May 2004 examination report reflects that the veteran 
reported that he took Naprosyn and aspirin for other 
ailments, but it also provided relief for his feet.  The 
veteran did not have orthotics at the examination.  The 
examiner observed him to ambulate independently without 
restriction, but the veteran reported that he experienced 
more pain when he walked.  Physical examination revealed no 
signification alteration of gait.  One callus was noted at 
the base of the second toe, left foot.  There was no shift in 
the weight bearing line, and there was no pronation deformity 
or Achilles tenderness.  No bunions or hallux valgus were 
noted.  The veteran did manifest loss of the great arch of 
both feet.  The examiner diagnosed mild pes planus deformity 
with no evidence of fatigability or incoordination.

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 30 percent rating (20 percent if unilateral) if 
the disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 10 percent rating applies if 
the disorder is moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  The disorder is non-compensable if mild, with 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a.

The competent medical evidence of record shows the veteran's 
bilateral pes planus to more nearly approximate a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  The evidence of record 
does not show a higher rating to be warranted, as the 
examination revealed no objective evidence of marked 
deformity, pain on manipulation and use accentuated, or any 
evidence of swelling.  While the examiner noted a single 
callus, such a finding does not, in and of itself, render the 
disability severe.  This is especially true considering the 
absence of other findings and the examiner's determination 
that the condition was mild, with no evidence of fatigability 
or incoordination.  

The Board has considered the doctrine of reasonable doubt and 
finds that the preponderance of the evidence shows the 
veteran's bilateral pes planus to more nearly approximate a 
10 percent evaluation based on moderate disability, and that 
the 10 percent rating adequately compensates him for any 
functional loss due to pain.  38 C.F.R. § 4.3, 4.7,  4.40, 
4.45.


ORDER

Entitlement to service connection for back and lower 
extremity joint pain as secondary to service-connected 
bilateral pes planus is denied.

New and material evidence to reopen a previously denied claim 
of entitlement to service connection for a right arm disorder 
has not been received.  The appeal is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


